Citation Nr: 1231850	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  09-03 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an eye disability.

2.  Entitlement to an initial disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to May 29, 2009, and in excess of 50 percent since that date.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel

INTRODUCTION

The Veteran served on active duty with the United States Army from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Nashville, Tennessee, Regional Office (RO) which denied claims of service connection for an eye disability and a stomach/colon disorder and granted service connection and assigned an initial rating for PTSD, effective from January 31, 2007.  

In a November 2009 rating decision, the RO granted service connection for irritable bowel syndrome (claimed as stomach/colon disorder); that issue is no longer on appeal.  In that rating decision, the RO also granted an increased rating for the Veteran's service-connected PTSD, effective May 29, 2009.  

The issue of entitlement to service connection for an eye disability is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


FINDING OF FACT

In January 2010, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal for the issue of entitlement to an increased initial evaluation for PTSD. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met for the issue of entitlement to an increased initial evaluation for PTSD.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  In January 2009, the Veteran submitted a VA Form 9, perfecting an appeal as to the claim for an increased initial rating for PTSD.  In January 2010, he specifically amended his prior VA Form 9, limiting his appeal to claim of service connection for an eye disability.  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The issue of entitlement to an initial disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to May 29, 2009, and in excess of 50 percent since that date is dismissed.


REMAND

The Veteran contends that he currently has an eye disability as a result of being wounded in the left eye by a hand flare during a combat situation while serving in Vietnam in February 1969.

A February 1969 service treatment record documents the Veteran's report of a foreign body sensation in his right eye for the past two days.  He stated that he felt he may have gotten some powder in his eye from a flare.  Examination of his right eye revealed a small brown corneal foreign body.  The foreign body was removed, and he was prescribed medication and an eye patch.  His right eye was checked again on the two days following, and on both occasions he reported improvement, with no sign of infection noted.

A December 1969 service treatment record documents the Veteran's complaint of a headache, and he reported at that time that his "eyes burn."  Examination revealed that his throat was red and his eyes were glassy.

Post-service private treatment records dated from September 1989 to September 2006 document treatment for the Veteran's reported symptoms of watering, burning, and blurry vision in both eyes.  He reported throughout this period that he had burned his left eye while in the military and that it has bothered him since that time.

An August 2006 VA treatment record noted the Veteran's report of a history of visual field loss in his left eye secondary to an in-service hand flare burn, and that he has double vision in his left eye now.

At a September 2006 examination, the private examiner noted that a slit lamp examination had revealed mild cataracts in each eye.  The examiner noted his impression that the Veteran's diabetes is not adversely affecting his eyes.

At an August 2007 VA diabetes mellitus examination, the examiner noted that the Veteran had intermittent blurred vision related to his diabetes.  His visual acuity was noted to be abnormal.

A December 2008 VA treatment record noted the Veteran's report of having "split vision" from an eye injury suffered in Vietnam, with no acute changes noted.

At a January 2009 examination, the private examiner noted that a slit lamp examination had revealed mild nuclear sclerosing in both eyes.  The examiner noted that a dilated fundus examination had revealed mild pigment changes in the macular areas of both eyes with mild drusen; these changes were noted to be similar to macular degeneration or welders burns.  The examiner assessed the Veteran with mild macular degeneration in both eyes.

As outlined above, the evidence of record reflects multiple diagnoses for the Veteran's current eye symptoms.  In addition, service treatment records document the finding of a foreign body in the Veteran's right eye, while the Veteran alleges continuity of symptomatology since service pertaining to his left eye.

The Veteran is to be scheduled for a VA eye examination to determine the nature of any current eye disability, and to obtain opinions with adequate supporting rationale regarding the relationship between any such disorder and any incident of his military service or his service-connected type II diabetes mellitus.  The examiner is to exclude any congenital or developmental eye disabilities which are not subject to service connection.  See 38 C.F.R. § 3.303(c) (2011) (Refractive error of the eye is not a disease or injury within the meaning of applicable legislation for the payment of compensation benefits).

Updated treatment records are to be obtained.

Accordingly, the case is REMANDED for the following:

1.  Ask the Veteran to identify all medical care providers who treated him for his claimed disability since service.  After securing any necessary release(s), the RO is to obtain those records.  In addition, the RO is to obtain updated treatment records from the VA Medical Centers in Nashville, Tennessee and Mountain Home, Tennessee, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record.

2.  After completion of the foregoing, schedule the Veteran for a VA eye examination to determine the current nature and likely etiology of the claimed eye disability.

The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  

The examiner is to determine the nature of any current eye disability.  All required testing must be performed.  The examiner is to exclude any congenital or developmental disabilities, such as refractive error, which are not subject to service connection.

Based on the examination and review of the record, the examiner is to address the following:

(a)  For any diagnosed eye disability, is it at least as likely as not (a 50 percent or greater probability) that such disorder is related to any incident of the Veteran's military service?  The examiner is to specifically consider and address the relevant findings documented in the Veteran's service treatment records (including the foreign body found in his right eye), the Veteran's allegations of continuity of symptomatology since service (which he has described as pertaining to his left eye), and the relevant post-service medical evidence.

(b)  If the examiner determines that any diagnosed eye disability was not incurred in service, the examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disorder was caused or aggravated by his service-connected type II diabetes mellitus, to include whether any diagnosed eye disability is a complication of the diabetes mellitus.

The examiner is informed that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician is to indicate, to the extent possible, the approximate level of disability present (i.e., a baseline) before the onset of the aggravation.

A complete rationale for all opinions expressed must be provided.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner is to state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case is to then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

